IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


SEITEL DATA, LTD.,             : No. 11 WAP 2014
                               :
              Appellant        :
                               :
                               :
         v.                    :
                               :
                               :
CENTER TOWNSHIP AND CENTER     :
TOWNSHIP BOARD OF SUPERVISORS, :
                               :
              Appellees        :


SEITEL DATA, LTD.,               : No. 12 WAP 2014
                                 :
                 Appellant       :
                                 :
                                 :
           v.                    :
                                 :
                                 :
SHIPPINGPORT BOROUGH AND         :
SHIPPINGPORT BOROUGH COUNCIL,    :
                                 :
                 Appellees       :


SEITEL DATA, LTD.,             : No. 13 WAP 2014
                               :
              Appellant        :
                               :
                               :
         v.                    :
                               :
                               :
GREENE TOWNSHIP AND GREENE     :
TOWNSHIP BOARD OF SUPERVISORS, :
                               :
              Appellees        :
                                      ORDER


PER CURIAM
      AND NOW, this 11th day of March, 2015, the Application to Dismiss (filed on

April 21, 2014) is GRANTED. The Motion to Quash and/or Dismiss Appeals as Moot,

the Application to Dismiss (filed on January 20, 2015), and the Application for Oral

Argument are DISMISSED AS MOOT.




                                11-13 WAP 2014- 2